Title: To John Adams from John T. Watson, 12 August 1818
From: Watson, John T.
To: Adams, John


				
					Honoured Sir, 
					Germantown 12 Augt 1818—
				
				I felt myself too much gratified with the receipt of your letter, not to have been Very thankful for the polite manner of your reply. I had not thought to have trespassed more upon your attention, although I felt a wish to express a few sentiments in reply return: but reflecting now, that a few moments may be sufficient for you to run over these lines, & there being no occasion in them for your writing to me again, I have ventured once more to impose myself upon your notice—I frankly confess myself ill informed respecting the american Revolution—It was in part the consciousness of this, & the paucity of facts to be referred to in books, that has made me more than once deplore the difficulty of attaining such knowledge as a love of historical truth, led me to covet; this influenced me in part to presume to stimulate you to leave us your testimony of personal & political Events—Sir I was only born at the termination of the Revolution & can therefore know nothing of Public men & measures but by report.Your good opinion, made me desirous to remove a misconception concerning me—I can heartily concur with you, from a deep sense of the fact, that we have an “ignorant biggotted attachment to Great Britain still”—I have witnessed this again & again, with concern & shame: but I had believed nevertheless, that during the War of the Revolution, many acts of the British were exaggerated, for the purpose of exciting popular indignation & the prompter services of the people. This I have regarded as a common practice of combattants—I had supposed the British had too many motives to assay to conciliate the affections of a part of the people & to endeavour to divide us by affected moderation, than to have carried on War in all that sanguinary manner, which it has some times been the practice of some Demagogue Orators to assert they did—Respecting some of these alledged cases of extreme savage warfare, I thought you must have Known many facts to the contrary—That they all felt at heart a most sovereign contempt for us  as “rebels” I have no doubt—Sir, I do assure you, however you may think it an herculean or needless task to leave to posterity some of your observations, you may usefully employ your pen with very little trouble to yourself—The very sentiment which I have just been discussing amply proves this. I actually regard it as a great declaration from your Pen: “that there has been an ignorant bigotted attachment of the People towards Great Britain & that it is not now half destroyed”. The Public prejudice I am conscious, has not allowed such sentiments to have been yours—Whether you will write for the Public, or not, the Public will be sure to write respecting you: & how very much, Your own opinions, even if written on fragments of paper, or isolated in your various correspondence, may inform the Public mind I will leave you to judge. These opinions whether wrote with aphoretical point, or oracular brevity, cannot fail to gratify the Public & to benefit society—Your Son who wrote the tour in Silecia has the faculty, which could make the world an interesting Posthumous work, from such aphoretical materials—Pardon me Sir, for my ardour in a cause, which I am well aware some dull minds, would scout as trifling—I am thankful I am capable of such emotions—I confess to you, I felt my mind deeply affected to read from such a man as you “that your life on retrospection appears a dull dreary unfruitful waste”—such a declaration from one who has made “the most of life” would furnish fine subject for the moralist—Is this indeed the view of greatness! “And is this all”? cry’d Ceasar at his height disgusted”!. . . “The first in famesham’d at the disproportion vast, betweenThe passions, & the purchase, he will sighAt such success, and blush at his renown.”This how like Napoleons Egyptian letter to his brother: “buy me a Retreat—I am weary of renown—at the age of 30 I have exhausted every thing”!Revelations has exposed the Cause—of our dissatisfaction—and Wise is he who credits its Report—it forced me to regard you as on the utmost verge of life & made me sigh an involuntary wish, that your immortality might be more glorious.  Your words forced me to the remembrance of another Patriarch, beautifully & pathetically expressd  “Few & sorrowful are the days of the years of the life of thy servant”! I pray you to bear with me as a young man who cherishes the sensibilities of a generous nature, not yet blunted or obliterated by the sense, that there are evil men of Bactian minds obtuse who will not tolerate what they have never felt—I am Sir most respectfully / Yr very obedt 
				
					John T Watson
				
				
   there is also another noticed below

			